Case 2:91-cv-00589-CJC Document 677-12 Filed 07/10/20 Page 1 of 5 Page ID #:5885




                            EXHIBIT 41




                                     Exhibit 41
                                       5842
   Case 2:91-cv-00589-CJC Document 677-12 Filed 07/10/20 Page 2 of 5 Page ID #:5886

                                                                   SFU8S RECORDS "T?<
                                                                       1654-C5Q&4




                                                                                            Volume 1 #1 September 1991

                                                                                                  SFUND RECORDS CTR
                                                                                                     88103607


More than                                                                               risk Mobile tarry material, which
                                                                                        periodically comes to the surface
                                                                                        and causes odors, as well as a small
200 attend                                 In February 1991, the McColl Site
                                        Group, comprised of five oil
                                                                                        area of elevated arsenic have been
                                                                                        identified. By conducting selective
EPA meeting!                            companies named as potentially
                                        responsible parties for the site,
                                        submitted a proposed clean-up plan
                                                                                        excavation and minimizing the waste
                                                                                        disturbed, the problems EPA exper
                                                                                        ienced during its trial excavation one
   More than 200 people attended an                                                     year ago, such as worker safety
Environmental Protection Agency         to the Environmental Protection
                                        Agency (EPA). Local residents                   concerns, emissions control failure
(EPA)-sponsored communit) meet-                                                         and significant odor problems, can
ing at Parks Junior High School on      identified clean-up issues important
                                        to them and participated in the devel-          be avoided
June 3 to hear the EPA discuss clean-                                                   Treatment of the Waste and Closure
up options for McColl, as well as the   opment of this plan.
                                           The plan proposes to selectively                The plan involves several ways of
reasons for its recently announced                                                      handling the waste including
t\\o-and-one-half-year delay in the     excavate and treat the tarry waste and
                                        cap the remaining material using                selective excavation, stabilization and
decision process.                                                                       on and off-site treatment. One
   Representatives of the EPA,          RCRA (Resource Conservation and
                                        Recovery Act) equivalent closure. The           component of the waste treatment
including Region IX Depuu Regional
Executive Administrator John Wise,      plan, estimated at $"75-$90 million:            process resembles using an egg
                                        M is protective of human health and             beater or a food mixer As the auger
explained the decision-making                                                           drills into the tarry waste, stabilizing
process for McColl to a full house.     the environment
                                        5 meets all EPA, state and local laws           materials are added in the way a cook
Wise expects a Record of Decision
(ROD) to he finalized by December,      8 can be completed within 4 years               continued on page 2
 1993 at \\hich point EPA'beheves       ffi will be paid for by the companies,
technical design of the clean-up        thereby assuring funds for McColl
method could begin                      Selective Excavation
   After the EPA presentation, Wise        The plan proposes to excavate the
and other EPA representathes heard      waste representing the greatest
many residents of EuIIerton and         potential for health or engineering
Ruena Park express their frustration
with the delays in making a clean-up
decision at McColl Many residents
also endorsed the $90 million plan
offered b\ the McColl Site Group
(MSG) to selective!) excavate and
treat the waste and install a RCRA
(Resource Conservation and
Recovery Act) equivalent closure
system at the site Commitment to
 fund and implement the plan was
 reinforced b) the comments of two
executives from the companies who
 told EPA and the community that the
 MSG is read\ to implement the plan
 no\\ The plan includes input from
 the community members who told
 the MSG of its needs for acceptable
continued on page. >
                                                      Exhibit 41
                                                        5843
 Case 2:91-cv-00589-CJC Document 677-12 Filed 07/10/20 Page 3 of 5 Page ID #:5887

The Plan                                  Groundwater McColl
 continued fiom page 1
adds ingredients while mixing a cake
    Once the tan\ waste maiked tor
                                          Report
                                             Based on the fn\ ironmental Pro
excavation and off site tieatment has
been mixed, it w ill be tianspoited
                                          tection \gencv s^FPA) own ground          byBillDuchie
                                          watei testing lesults the MeColl Site     of Shell Oil Company
off sue foi destruction The excavated     Group (MSG) maintains that the
material that contains ai senic w ill     ground\\atci below the Me Coll site is
also be ueated The lemaimngwaste          not being contaminated b\ leaching
w i l l be stabih/ed using above and      of McColl waste State and local
below ground walls and the RCRA           testing confiim \oui di inking water is
equivalent cover w h i c h closes the     not affected b\ the McColl site
site The walls w i l l be engineered to   Testing Histor)
withstand a maximum ptedieted             The EP\ has been testing thegiound
eaithquake and pi event am potential      watei on and aiound the Mc( oil site
movement of the waste 1 he RCRA           since the eat K 1980 s The exte-nsiv e
equivalent covei, five feet thick and     data alreach collected show s that the
composed ot laveis ol sand gnvel          McColl site poses no tin eat t o u t \
anelawaiei impermeable geo tc'Mile        drinking watei s\stems w h i c h con-
fabric and an active emission collet      tinue to meet all fedeial, state and
lion s\stem, w i l l pi event rainwater   local health standaids
fiom reaching the waste The active
emission collection s\stern w i l l cap                                                  Asa lepiesentatneof the McColl
ture and destrov am waste emissions                                                  Sue Group (MSG), I haveworked
Groundwater Monitoring Program                                                       vv uh commumts membei s, ihc
    The plan includes a svstem to                                                    Fnv ironmental Pioteetion \gencv
continue monitoimggrounelwatei
                                             cm*                                     i r P \ ) a n d theDepaitment of Health
qualitv Although unhkelv, if ground                                                  Sen ices (DIIS) foi more than ten
water contamination bv McColl waste                                                 vears in an attempt to prov ide a clean
is later determined to exceed federal                                               up solution for MeColl
or state health standaids the com                                                        \\e shaie manv of vour coneei ns
pames w ill implement a groundwater                                                 and have designed this new slettei to
treatment program                                                                    infotm and update vou A Luge part
                                                                                    of the McColl solution tests with-sou
Site Care                                                                           \Xe must w o i k as a team to move the
    The companies w ill prov ide site                                               piocessfoiwaiel
maintenance, monitoring and                                                              I he 1 ullei ton IlillsCommumtv
seem it), and are committed to the                                                    Vssot lation and the MSG, along w ith
continued successful opeiation of the     Recent Results
                                             The most recent studies leleased       mam technical consultants, have
plan and the appearance of the site in                                              pioposed a new, comprehensive
a usable park tike setting                bv FP\ were conducted in June and
                                          Octobei of 1990 The EPA leport            clean up plan w h i c h , if implemented
                                          continues to show an absence of           could be completed in four vears and
                                          ben/ene and stable low levels of          the cost of approximated $90 million
                                          thiophenes m o n h one well This EPA      w ill be paid bv the MSG companies
McColl Site Group                                                                        The plan was designed vv ith the
Proposed time line for clean up           repoit should assuie all concerned
                                          paities that the McColl site is not       input of the commumtv membei s to
                                          impacting the groundwater                 meet their needs as well as all health
                                          Groundwater Unthreatencd                  and enviionmcntal laws It v-a1-
                                             The FP\s studies aie the basis for     submitted to the FP\ in lebiuan of
Fnvironmental Protection Agenc)                                                     this vear as an altei native to FP\s
Based on trial excavation results         the MSG s belief that in its undis        proposed remedv of total excavation
estimated time line for clean up          tuibed condition the waste does not       and incineration This is the best
                                          pose a risk to grounclwatei Selec         option for nmelv, effective site clean
                                          tiveh excavating and ti eating the        up If EPA adopts our solution, it does
                                          wastes, coupled w ith RCRA (Resource      not need its lecentlv announced two
                                          Conservation & Recoveiv Act)              and one halt vear delav
                                          equivalent closure, elistmbs less              The vv idespread eommumtv elis
                                          waste, therebv providing a safei envi     ti ess exhibited at the I P\s commu
                                          ronment foi the nearbv commumtv           nitv meeting on June 3rd and
                                                                                    continued elisplavs of suppoit for the
                                                                                    McColl plan w i l l , \ v e hope, encourage
                                                                                    the EPA to move forward quieklv vv ith
                                                                                    its decision making process
                                                                                         To accelerate the process, express
                                                                                    vour opinion in w ruing to )our local
                                                                                    state and federal elected represents
                                                                                    ti\ es This is the kev tc > the EPA
                                                                                    speeding up its decision w ithin the
                                                                                    clean up process Please get involved
                                                                                    I ige vour elected officials and the
                                                                                    I PA to act
                                                      Exhibit 41
                                                        5844
   Case 2:91-cv-00589-CJC Document 677-12 Filed 07/10/20 Page 4 of 5 Page ID #:5888

CLEAN-UP:                                    approach, the process will likel) be
                                             interrupted again even after the two
                                                                                        decade stud) ing McColl to get to this
                                                                                        point Giv en this experience and the
Protection                                   and one half vear dela) The EPAs
                                             preferred plan promises further
                                             frustration, delav and failure to find a
                                                                                        impractical nature of FPAs stated
                                                                                        preferred alternative, excavation and
                                                                                        on site incmeiation, the chance of a
for You & the                                workable solution
                                                The eommunit) supported, MSG
                                                                                        workable ROD at the end of 1993 is
                                                                                        unlikelv
Environment                                  plan of selective excavation,
                                             treatment and RCRA (Resource
                                                                                            Duchie also stated that the
                                                                                        selective excavation approach could
     There are safet) issues w Inch must     Conservation and Recover) \ct)             be chosen bv the FPA in less time
be addressed during on site clean up         equivalent closure represents a            than the currcntlv projected two and
 aetiv ities, as well as aftei the remeclv   viable and implementable remedial          one half vear clelav (See The Plan ,
 is completed Your health, worker            approach for McColl                        page 1) If the selective tieatment and
 safetv and the env ironment are all                                                    excavation offei were implemented,
 protected in ever) phase of the plan                                                   it could be completed w ithin ^ vears
 designed, vv ith the input of the                                                      The plan is ptotective of human
 commumtv, b\ the MeColl Site Gioup
 (MSG)                                       200 attend                                 health and the env it onment and
                                                                                        meets all state and fedei al env iron
 Public Health
     The selective excavation approach
the companies are taking in their
                                             EPA meeting                                mental law s
                                                                                            The commumtv demanded the
                                                                                        FPA finallv take action at the sue bv
                                             continued from page I
 plan minimizes exposure to the                                                         selecting a workable eleanjup plan so
'waste uui ing the clean up in               clean up                                   TRev can close this ehapterbn MeColl
 handling small amounts of waste in             Bill Duchie, spokesman foi the          and get on w ith then lives
an enclosed sti ucture There w ill be        MSG, explained the FP\ has alieaclv
 monitoring of worker safetv,                spent in excess of $20 million over a
emissions levels and temperatures in
the enclosuie throughout the
duration of aetiv ities at the site In
addition, )ou w ill be able to contact a
MSG representative regarding vour
questions about the clean up at
 an) time
Worker Safet)
     Workers handling the w aste w ill
 experience maximum safetv as there
 is minimal waste to excavate and
 transport off sue Temperature, odors
 and emissions can all be contioiled
 to meet health standards w ithout the
 additional delavs experienced bv the
 EPA in its ti lal excavation
 Transportation
     Because selective excavation
 means limited w aste handling and
 exposure, ti uck traffic w ill be
 minimal I ewei trucks means less
 noise, lights and geneial disruption
 Trial Exca\ ation -
     One vear ago, the EPA conducted a
 ti lal excavation which demonstrated
 that scaling up to total excavation is
 unworkable The trial excavation
 indicated woikcrs and the commu
 mtv ma) be exposed to risks from
 excavation The test dig resulted in
 Office of Safetv and Health VJnnnis
 nation citations and eommunit) odor
 complaints These risks would be
 intensified under an\ EPA plan which
 calls for total excavation
     Furthermore, the EPA encountered
 technical obstacles during the trial
 excavation which could not be
 resolved during the test In all
 likelihood, thev can never be
 practicallv resolved
     There are inherent problems
 associated with total excavation or
 an) large scale waste disturbance If
 the agenc) continues to pursue this
                                                            Exhibit 41
                                                              5845
     Case 2:91-cv-00589-CJC Document 677-12 Filed 07/10/20 Page 5 of 5 Page ID #:5889


   The Process
       \ftei moie than a decade of
                                                   plan in the foi m of a Eeasibilitv Studv
                                                   w h i c h describes the technical details
                                                   of the plan C onsequentlv, the I P\
   working through the process, the                now needonlv review the MSG
   Environmental Protection \gencv                 mater uil and amend its existing
   (FPA) has vet to select a woikablc              Supplemental Re evaluation of
   plan to clean up MeColl I ike the               Altei natives (,SRO\) to include the
   Monopolv Game, the FP\ lepeatetllv              MSG s report
   sends itself back to Go, having to              Second Step to Accelerate the
   start the process all over again \11            Process: Compress, the Steps and
   plavers are negativelv impacted bv              Begin Clean-up
   this mabilitv to select implement and              vjtei amending the SRO\ t h e E P \
   obtain funding foi a workable plan              would need to prepare a Proposed
      The latest delav of tv\o mcl one             Plan tentativelv choosing selective
   halt vears to f u r t h e r stuck the options   excavation tieatment and RCRA
   is excessive The plan of selective              equivalent closure as the prefer ted
   excavation, tieatment and RCRA                  icmedv for the M c C o l l site The next
   (Resource Conservation and                      step would be to submit the 1 supple
   Recoverv Act)equivalent closuie                 mented SRO\ ind Pioposed Plan to
   submitted bv the McColl Site Gioup              the public foi comment \fter a W
   (MSG) with input from residents                 dav public comment per lod closes, a
   around the site c in be rev lewrd mcl           Recoid of Decision seleeting the plan
   selected bv the FPA in much less time           as the piefei icd method of clean up
   ifothei new alternatives aie not                could be issued
   added to the process Implementa                    \ Responsiveness Summarv
   tion of the clean up plan could begin           adcliessing the public comments,
   in as few as 6 months if the MSG and            could be issued at the same time \t
   EPA join forces undei this plan                 that point, implementation of the
   Moving The Process Along:                       plan could begin at McC oil Vs show n
   EPA Should Amend Its Report                     below, there is no reason to wart two
       At the FPAs lequest the MSG                 and one half veai s to make a decision
   prepared a repoit on the Selective              at McColl A conceited and cooicli
   Excavation, Treatment and RCRA                  natecl effoi t bv the MSG and I PA vv ill
   (Resource Conservation and                      allow a much shot ter schedule to be
   Recover) Act) Equivalent Closure                met MSG is committed to that effort

    SIX MONTHS TO CLEAN-UP DECISION
   Under An Accelerated MSG/EPAJoint Plan
  3 Months                         1 Month           2 Months
                                                                              MSG implements
                                                                              clean up plan
  EPA reviews and                  Public comment    FPA prepares &
  amends SROA,                     period, Consent   issues Response e
  issues Proposed                  Decree negotia    ness Summary,
  Plan & draft FIR                 tions commence    ROD & FIR,
                                                     Consent Decree
  (Assuming No Additional Alternatives)              signed



                      THEMcCOLL                                                                Bulk R.ite
                       SITE GROUP                                                              I S Postage
                                                                                               Paid
                                                                                               Permit #1126
                                                                                               Santa Ana, CA




                                                                CAR-RTE SORT
                                                          FRANK THAMES
                                                          2753 WYCKERSHAM PL
                                                          FULLERTON CA 92633

215 East Orangethorpt V e n u e Suite 30 (
IuIlcrton,G\92632
                                                                 Exhibit 41
                                                                   5846
